ORDER
PER CURIAM.
Colony Insurance Company (Colony) appeals from the trial court’s grant of summary judgment in favor of Darwin Mountjoy (Mountjoy) on Mountjoy’s claim for equitable garnishment and declaratory judgment against Colony with regard to the commercial general liability policy issued to Colony’s insured, Harrison Tree Service, LLC. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).